DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “seal” in claim 3 is used by the claim to mean “a covering,” while the accepted meaning is “feature or element that is closed or prevents leakage.” The term is indefinite because the specification does not clearly redefine the term.  With respect to claim 3, it is not understood how the “seal” on the outer surface of the stent frame is “configured to facilitate tissue ingrowth” because this seems to mean that tissue or cells can enter through the seal and thus how then can the element be considered to seal something if it is not a closed or blocking type of feature?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 2-5,7,8,12,15,16,18,21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626). Seguin et al. show (Fig. 37-40) a prosthetic valve assembly 310 with an expandable annular stent frame 314 including an inner surface defining a lumen and facing a central longitudinal axis of the annular stent frame and an outer surface facing away from the central longitudinal axis.  It can be seen there is also a valve attached to and disposed within the expandable annular stent frame, see paragraph 127. It can be construed that Seguin et al. also disclose (paragraph 89) a seal attached to the outer surface of the expandable annular stent frame. Seguin also shows (Fig. 58) this restraint is about the circumference of the stent frame. However, Seguin et al. did not explicitly disclose the seal is comprising a first cylindrical portion and a second cylindrical portion with the first cylindrical portion having a greater thickness than the second cylindrical portion with the first and second cylindrical portions adjacent one another. Quijano et al. teach (Fig. 13) a seal/restraint 10a that has first and second cylindrical portions with the first cylindrical portion 16a being a thicker portion to define an area to attach to the structure placed thereon. Quijano also teaches (col. 6, lines 43,44) that the restriction member or seal device is to restrain or limit the expansion of a conduit. It would have been obvious to one of ordinary skill in the art to use a seal with a thicker cylindrical portion as taught by Quijano et al. and incorporate in the seal of Seguin et al. such that it provides a more stable securing location to attach the seal to the stent frame. 
With respect to claims 3,4, it is noted that Seguin discloses (paragraph 1430 that the seal can be made of ePTFE, which is known in the art to be porous and permit 691 is attached to the valve via sutures 692 as suggested by Seguin, paragraph 143. With respect to claim 21, it can be said the teachings of Seguin and Quijano as explained above for claim 2 render the claim obvious along with the explanations also above for claims 22,23 since all the claimed features of claim 21 are addressed by the claims mentioned with the teachings of Seguin and Quijano. 
6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Spenser et al. (2003/0153974). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the shapeable material for the frame explicitly being polyethylene terphthalene. Spenser et al. teach polyethylene terphthalene material is used for the frame member of the prosthesis since it provides a shapeable material when heated, see paragraph 116. It would have been obvious to one of ordinary skill in the art to select a known moldable implant material, such as polyethylene terphthalene as taught by Spenser for the stent frame of Seguin as modified by Quijano such that the valve prosthesis is easily constructed but maintains its shape once in the implanted position.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 8 above, and further in view of Case et al. (2004/026389). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the natural tissue explicitly being pericardial tissue. Case et al. teach pericardial tissue is used for the valve member since it provides superior biocompatibility, see paragraph 34. It would have been obvious to one of ordinary skill in the art to select a known natural tissue material, such as pericardial tissue as taught by Case for the leaflets of Seguin as modified by Quijano such that the valve prosthesis is accepted and has no rejection within the body of the patient by possessing anti-thrombogenicity, see Case et al. 

10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 8 above, and further in view of Rapacki et al. (2004/0060563). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the polymer explicitly being polyurethane. Rapacki teaches urethane is used for the valve member and further can be polyurethane, see paragraphs 175,247,261. It would have been obvious to one of ordinary skill in the art to select a known biocompatible material, such as polyurethane as taught by Rapacki with the prosthesis of Seguin as modified by Quijano such that the valve leaflets are durable and last to provide a long period of functioning for the patient. 
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Lane (6371383). Seguin as modified by Quijano et al. is explained supra. However, Seguin in view of Quijano fail to disclose the specifics of the dimensions of the valve and support structure such that the valve outer diameter is 1–5 mm less than the inner diameter of the support. Lane teaches (col. 6, lines 36-39) that the valve structure is to be of a diameter less than the outer framework. It would have been obvious to one of ordinary skill in the art to use a smaller diameter valve than the support as taught by Lane with the prosthetic valve of Seguin as modified with Quijano et al.  such that it is easy to assemble and does not cause damage to the valve portion of the structure during assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a 1-5 mm smaller diameter outer dimension for the valve than the inner diameter of the support structure since it has In re Aller, 105 USPQ 233.
Claims 25,26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Myers et al. (6682559). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail leaflets with their inflow edge being scalloped. Myers et al. teach (Fig. 9) that leaflets are constructed with scalloped edges such that they maximize hemodynamic performance, col. 10, lines 10-15.  It would have been obvious to one of ordinary skill in the art to use scalloped edges as taught by Myers et al. with the leaflets of Seguin as modified with Quijano such that it improves the closure capability and minimize creasing and folding, see Myers. Regarding claim 26, Seguin teaches (paragraph 143) that the leaflet is attached to the seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799